Citation Nr: 1548361	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for heart disease, to include myocardial infarction.  

3.  Entitlement to special monthly compensation (SMC) based on the need of aid and attendance or being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2013, the Board remanded the case for clarification purposes, additional development and the issuance of a statement (SOC) of the case for the heart disease claim.

The Board notes that a SOC was issued in July 2014 with respect to the issue of entitlement to service connection for heart disease, claimed as a heart attack, and the Veteran filed a substantive appeal in August 2014.  As such, the issue is properly on appeal.

The reopened claim of entitlement to service connection for a back disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, service connection for a back disability was denied because the evidence did not show a back disability related to service.  

2.  Evidence received since September 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a back disability.  

3.  Coronary artery disease and myocardial infarction are related to service.  

4.  In June 2013 correspondence, the Veteran requested a withdrawal of his appeal with respect to the claim of entitlement to SMC based on the need for aid and attendance and/or being housebound.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening a previously denied claim of entitlement to service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for coronary artery disease and myocardial infarction are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for withdrawal of an appeal with respect to the claim of entitlement to SMC based on the need of aid and attendance and/or being housebound are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Board remanded the case, in part, to determine whether the Veteran was withdrawing some of or the entire SMC claim.  In June 2013 correspondence, the Veteran stated he wished to withdraw the special monthly compensation claim.  Thus, the Board finds that the Veteran has withdrawn the appeal with respect to the issue of entitlement to SMC based on the need of aid and attendance or being housebound, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue and the appeal with regard to that issue is dismissed.

II. Reopened Claim

Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C. A§§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Service connection for a back disability was denied in a September 2003 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post-service medical records.  The evidence was reviewed and service connection was denied for a back disability based on the RO's determination that the evidence did not show that the Veteran's degenerative disc disease of the lumbar spine at L4 was related to service.  

Because the Veteran did not submit a notice of disagreement to the September 2003 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the October 2003 notice of the determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence associated with the file since the RO's September 2003 rating decision includes a February 2012 Social Security Administration (SSA) record noting a 40-year history of lower back pain; a February 2013 VA x-ray examination report reflecting an impression of degenerative changes of the lumbar spine; a March 2015 VA x-ray examination report reflecting an impression of mild lumbar spondylosis; and the Veteran's August 2015 statement to the effect that he has chronic low back pain radiating to his right lower extremity.  

When considered with previous evidence of record, to include service treatment records reflecting complaints of back pain in September 1970 and November 1970 after falling from a bunk on to the floor, the Board finds the evidence added to the record since the September 2003 rating decision raises a reasonable possibility of substantiating the claim of service connection for a back disability, and triggers a development obligation.  Shade, 24 Vet. App. at 110.  As such, the evidence is new and material and the claim is reopened.  The underlying claim is addressed in the remand below.

III. Service Connection

Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The term "chronic disease" refers to those diseases listed under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) and includes arteriosclerosis and cardiovascular-renal disease.  See also Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of this regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  The term cardiovascular-renal disease applies to combination involvement of arteriosclerosis, nephritis, and organic heart disease and includes hypertension.  38 C.F.R. § 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran seeks service connection for heart disease.  He maintains that heart disease, to include a heart attack, had its onset during service and that he has had the same symptoms ever since.  

The October 1969 service entrance examination report shows that the heart was normal.  Although he indicated that he had or had had high or low blood pressure on the accompanying medical history, a history of pre-service existence of high or low blood pressure does not constitute notation of a cardiovascular disability, to include heart disease and hypertension.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Blood pressure was 120/70 and the examiner noted "BP ? +1- nl."  In addition, the impression of an October 1970 chest x-ray examination in association with a "Food Handler's Certificate" was "NEGATIVE."  

As the Board finds that heart disease was not "noted" at service entrance, the presumption of soundness applies.  Thus, the theory of aggravation of a preexisting condition will not be further addressed.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

Shortly prior to discharge, the Veteran was seen for his separation examination on April 5, 1971.  A referral for chest x-ray examination reflects findings to include a 2-4 mm calcification, [illegible] type lesion, and a possible fungal infection.  Significantly, service treatment records dated on April 26, 1971, reflect a possible myocardial infarction, and note a prominent "DMI," which can be an abbreviation for diaphragmatic myocardial infarction.  An intermittent extra sound was reported, and murmur increase with respiration and exertion was noted.  The referral for chest x-ray examination that same day notes cardiac murmur with [illegible] to axilla and dyspnea.  Physical examination was noted to show forceful lateral displaced "DMI," and possible "S3" at the apex was reported.  

Although the impression of electrocardiogram (ECG) was "wnl," the April 1971 separation examination report shows that the heart was abnormal and notes "S3 and S4 G[a]llop."  The Board notes that although a "212" separation was recommended, his DD FORM 214 shows that he was discharged under Army Regulation 635-212 Separation Program Number 264 [character and behavior disorder], and he is 100 percent service-connected for a psychiatric disorder.  Regardless, the contemporaneous evidence establishes that the heart was normal at service entrance and abnormal at separation.  

Post-service records include a November 1985 inpatient report reflecting complaints of chest pain.  Nitroglycerin was prescribed to be taken with each episode of chest pain.  In September 1988 correspondence, the Veteran stated that he was no longer able to work in the construction field due to his disabilities, noting that he had a heart attack.  

An April 2008 private treatment record shows that the Veteran had a myocardial infarction and a history of similar episodes was noted.  In addition, a March 2009 VA treatment record reflects a stent placement in 2008 for coronary artery disease.  

In view of the normal service entrance examination coupled with the service treatment records indicative of myocardial infarction and the heart abnormality documented at separation, in combination with the post-service evidence of a history of myocardial infarction-like episodes after separation and the diagnoses of coronary artery disease and myocardial infarction, the Board finds that the Veteran's heart problems had their onset in service.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because these types of disabilities are chronic diseases under 38 C.F.R. § 3.309(a), the nexus element of the service connection claim is presumptive.  As there is no affirmative evidence to the contrary that the Veteran's current heart disabilities are related to a post-service intercurrent cause or willful misconduct, the Board concludes that service connection for coronary artery disease with myocardial infarction is warranted.  


ORDER

The issue of entitlement to SMC based on the need of aid and attendance or being housebound is dismissed.

New and material evidence having been received, the claim of service connection for a back disability is reopened; to that limited extent the appeal is granted.  

Service connection for coronary artery disease and myocardial infarction is granted.  



REMAND

The Veteran seeks service connection for a back disability.  He asserts that he injured his back during service and has had back pain ever since.  

Initially, the Board notes that the October 1969 service entrance examination report shows that the spine was abnormal, noting "Mild Scoliosis hump."  A September 1970 service treatment record reflects complaints of pain in the lower back after a fall from a bunk on to the floor.  The impression was rule out acute muscle spasm.  Complaints of low back pain the following day were attributed to mild lumbar muscle spasm.  

A November 1970 service treatment record notes complaints of back pain, along with other symptoms.  The impression was gastroenteritis.  The April 1971 separation examination report indicates that the spine and musculoskeletal system were normal.  

In September 1988 correspondence, the Veteran stated that he was no longer able to work in the construction field due to disabilities, to include severe back pain.  A March 1997 VA treatment record notes chronic back pain.  A September 1997 private record reflects that the impression on magnetic resonance imaging (MRI) of the lumbar spine was L4 - 5 disc protrusion with foraminal impingement.  

A June 2003 VA examination report notes myofascial pain during service.  An opinion was provided to the effect that the Veteran's degenerative disc disease of the lumbar spine at L4 was not related to service.  In a February 2012 Social Security Administration (SSA) questionnaire, the Veteran noted a 40-year history of lower back pain.  A February 2013 VA x-ray examination report reflects an impression of degenerative changes of the lumbar spine, and a March 2015 VA x-ray examination report notes "Equivocal mild scoliosis" and the impression was mild lumbar spondylosis.  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2015).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's back disability.

For the disability of scoliosis, the issue is one of service aggravation as it was noted at entrance.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  For any other identified back disability, the issue is one of direct service connection.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since July 2014.  

2.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

Identify the Veteran's current back disabilities.

The examiner is to answer the following:

a) Is the Veteran's scoliosis a congenital/developmental defect or a congenital disease?  [Note: a congenital disease generally refers to a condition that is considered capable of improving or deteriorating while a congenital defect is generally not considered capable of improving or deteriorating.]

b) If the scoliosis is a congenital disease, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pre-existing scoliosis underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.

c) If the scoliosis was permanently worsened during service, was that worsening clearly and unmistakably (i.e., undebatable without evidence to the contrary) the result of the natural progress of the scoliosis during active service?

d) Is it at least as likely as not (a 50 percent or greater probability) that any back disability, to include arthritis, had its onset during service or within the initial year after separation or is otherwise related to service, to include the documented fall during service. 

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


